SPOTTSWOOD W. ROBINSON, III, Chief Judge,
concurring:
I join in the court’s judgment and, save on one point, in its opinion. Respectfully, I disagree with the court’s treatment of one aspect of appellant’s submission.
In a supplemental brief1 and again at oral argument, appellant contended that a report of the General Accounting Office, which addresses the plan for management of the National Defense Stockpile during fiscal years 1983-87, demonstrates that the activities GSA contemplates will bring about a violation of the Strategic and Critical Materials Stockpiling Act.2 Appellant also suggested that the report indicates that GSA’s tin-disposal practices during the period involved in the present case — July, 1980, through July, 1981 — have been inconsistent with the interests of national defense.3
I agree with my colleagues that the GAO report does not speak to the question whether GSA sold surplus tin during 1980-81 for any reason unrelated to national defense,4 and therefore that it provides no basis for disturbing the judgment under *122review. I think it unwise, however, to comment on GSA’s prospective disposals of tin during 1983-87.5 The five-year management program is not before us for review, and any future challenge to it, and the relevance of the GAO report in any contest over it, should be left unprejudiced by today’s decision.

. Supplemental Brief for Appellant at 1-3.


. The Act expressly forbids use of the stockpile for economic or budgetary purposes. 50 U.S.C. § 98b(b)(l) (1976). In furtherance of this prohibition, Congress amended the Act in 1981 to ban any disposal of surplus materials that will increase the balance in the transaction fund beyond $500 million after September 30, 1983. 50 U.S.C.A. § 98d(b) (West Supp.1982). The GAO report, rendered to the Senate Subcommittee on Preparedness of the Committee on Armed Services, notes that budgetary concerns apparently will be given priority during 1983-87, which in turn will result in an above-ceiling balance in the transaction fund. Letter from J. Dexter Peach, Director, Energy and Minerals Division, General Accounting Office, to Representative Carl Levin at 2. (July 16, 1982). .


. That, contrary to my colleagues’ understanding, see Majority Opinion at note 18, is my perception of the thrust of appellant’s argument.


. See id.


. See id.